Citation Nr: 0510887	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  98-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disorder, claimed as secondary to a service-connected 
cervical spine disability.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a service-connected 
cervical spine disability.

3.  Entitlement to service connection for a bilateral lower 
leg disorder, claimed as secondary to a service-connected 
cervical spine disability.

4.  Entitlement to service connection for degenerative joint 
disease of the left shoulder, claimed as secondary to a 
service-connected cervical spine disability.

5.  Entitlement to an increased disability rating for 
service-connected residuals of compression fracture of 
cervical spine with related arthritic changes and myelopathy, 
currently evaluated as 20 percent disabling.





REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and D.R.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from December 1962 to 
November 1964 and from November 1990 to September 1991.

The veteran was granted service connection for a cervical 
spine disability in a November 1993 rating decision; a 10 
percent disability rating was awarded.

In March 1996, the RO received the veteran's claim for an 
increased rating for his service-connected cervical spine 
disability.  He also claimed entitlement to service 
connection for bilateral arm, shoulder, knee and lower leg 
disabilities, all claimed as secondary to the cervical spine 
disability.  In a June 1997 rating decision, the RO denied 
the claims. The veteran disagreed with the June 1997 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in May 1998.

In a July 1998 rating decision, the disability rating 
assigned the veteran's cervical spine disability was 
increased to 20 percent.  The veteran continued to express 
his disagreement with that rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  He testified at a personal hearing before a RO 
hearing officer in November 1998.

A May 2000 rating decision continued the veteran's 20 percent 
disability rating for his cervical spine disability.  A right 
shoulder disability was service connected, and a 20 percent 
disability rating was assigned.  The denials of the claims 
for service connection for veteran's claimed left shoulder 
and bilateral arm, knee and lower leg disabilities were 
confirmed and continued.

This claim was previously before the Board in June 2003.  At 
that time, the claim was remanded for readjudication by the 
RO, with consideration of additional evidence.  In September 
2004, the RO issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claims.  The 
veteran's claims folder had been returned to the Board for 
further appellate action.  

Issues not on appeal

As was noted above, service connection was granted for a 
right shoulder disability in a May 2000 R) rating decision.  
That issue is no longer on appeal.  A 20 percent disability 
rating was assigned; the veteran did not appeal that 
decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


In a June 2004 rating decision, the RO denied that new and 
material evidence had been submitted that was sufficient to 
reopen a previously denied claim of entitlement to service 
connection for generalized anxiety disorder and obsessive 
compulsive disorder, both claimed as secondary to the 
service-connected cervical spine disability.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that a bilateral arm disability currently exists.

2.  Competent medical evidence does not support a finding 
that a bilateral knee disability currently exists.

3.  Competent medical evidence does not support a finding 
that a bilateral lower leg disability currently exists.

4.  The medical evidence of record does not indicate that a 
medical nexus exists between diagnosed degenerative joint 
disease of the left shoulder and the veteran's service-
connected residuals of compression fracture of cervical spine 
with related arthritic changes and myelopathy.

5.  The medical and other evidence of record indicates that 
the veteran's service-connected residuals of compression 
fracture of cervical spine with related arthritic changes and 
myelopathy are manifested by muscle spasms on motion that 
cause shoulder and arm pain, and multiple trigger points over 
the shoulders, back and arms.

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the residuals of compression fracture 
of cervical spine with related arthritic changes and 
myelopathy so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  A bilateral arm disability was not incurred as a result 
of service-connected residuals of compression fracture of 
cervical spine with related arthritic changes and myelopathy.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2004).

2.  A bilateral knee disability was not incurred as a result 
of service-connected residuals of compression fracture of 
cervical spine with related arthritic changes and myelopathy.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2004).

3.  A bilateral lower leg disability was not incurred as a 
result of service-connected residuals of compression fracture 
of cervical spine with related arthritic changes and 
myelopathy.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2004).

4.  Degenerative joint disease of the left shoulder was not 
incurred as a result of service-connected residuals of 
compression fracture of cervical spine with related arthritic 
changes.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§3.310 (2004).

5.  The criteria for a 60 percent disability rating for 
residuals of compression fracture of cervical spine with 
related arthritic changes and myelopathy have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

6.  The criteria for an increased disability rating for 
residuals of compression fracture of cervical spine with 
related arthritic changes and myelopathy on an extra- 
schedular basis have not been met.  38 C.F.R. § 3.321(b)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a bilateral arm disorder, a bilateral knee disorder, a 
bilateral lower leg disorder and degenerative joint disease 
of the left shoulder, all claimed as secondary to his 
service-connected cervical spine disability.  He also 
contends that the cervical spine disability should be rated 
higher than the currently assigned 20 percent disability 
rating.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issues and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's secondary service connection claims were 
initially adjudicated in June 1997, prior to the enactment of 
the VCAA, by applying the now-obsolete well groundedness 
standard.  More recently, however, the RO applied the 
correct, current standard of review.  Thus, any deficiency in 
the RO's previous adjudication was remedied.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will apply the 
current standard of review in adjudicating the veteran' s 
claims.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 1998 statement of the case (SOC), the 
July 1998 supplemental statement of the case (SSOC), the May 
2000 SSOC and the September 2004 SSOC of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claims, and of the particular deficiencies in the 
evidence with respect to his claims.  Additional SSOCs dated 
in February 1999 and December 2004 noted the particular 
deficiencies in the evidence associated with the veteran's 
claims.  The Board notes that the veteran was notified of 
statutory revisions to the schedule of ratings relevant to 
back disabilities in the September 2004 SSOC.

More significantly, letters were sent to the veteran in May 
2002 and June 2003 which were specifically intended to 
address the requirements of the VCAA.  Those letters detailed 
the evidence needed to substantiate his claims for service 
connection on a direct and secondary basis.  Specifically, 
the June 2003 letter listed the evidence of record and 
stated: "To establish service connection for your bilateral 
arm condition, bilateral knee condition, bilateral lower leg 
condition and left shoulder condition secondary to your 
service-connected cervical spine condition the evidence must 
show two things: evidence of your claimed physical or mental 
condition' [and] 'a relationship between your claimed 
condition and your service-connected condition.'"  Thus, the 
May 2002 and June 2003 letters, along with the March 1998 SOC 
and the July 1998, February 1999, May 2000, September 2004 
and December 2004 SSOCs, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2003 letter, the RO informed the veteran the RO was 
responsible for getting relevant records from any Federal 
agency.  The veteran was informed that "this may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  The letter 
informed the veteran that the RO was "requesting all records 
held by Federal agencies to include your service medical 
records or other military records, and medical records at VA 
hospitals.  We're making reasonable efforts to help you get 
private records or evidence necessary to support your claim.  
We'll tell you if we are unable to get records that we 
requested."  The RO also advised him that a VA medical 
examination would be provided if it was necessary to make a 
decision in his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2003 letter informed the veteran that the RO was 
responsible for making reasonable efforts to obtain relevant 
records not held by a Federal agency, and that "this may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  The 
letter further emphasized that it was still the veteran's 
responsibility to ensure that the RO received all requested 
records that are not in the possession of a Federal 
department or agency.  The veteran was told in the May 2002 
letter to complete, sign and return enclosed Form 21-4142, 
Authorization to Release Information, for each doctor or 
hospital where he was treated, and that he could also get 
these records himself and submit them to the RO.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2002 letter asked the veteran to 
"Send information describing additional evidence or the 
evidence itself."  The Board believes that this request 
complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the May 2002 and June 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claims, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Even 
though the letters requested a response within 30 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  That one year period 
has since elapsed.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his secondary service connection claims or his increased 
rating claim, which was by rating decision in June 1997.  The 
Board notes, however, that this was a practical and legal 
impossibility, because the VCAA was not enacted until 
November 2000.  The General Counsel of VA has rendered an 
opinion that failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error.  See 
VAOPGCPREC 7-04 [failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the May 2002 and June 2003 VCAA letters, and the 
claims were readjudciated with the application of the VCAA 
standard of review in subsequent SSOCs.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notice.  Therefore, there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Additionally, over the lengthy course of this appeal the 
veteran has been notified of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  Extensive medical evidence has 
been obtained and associated with the veteran's claims 
folder.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claims.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's VA and 
private treatment records.  The veteran was provided VA 
medical examinations in December 1996, April 1998, May 1998, 
June 1999, December 1999, January 2000 and August 2004, the 
results of which will be referred to below.  The reports of 
the medical examinations reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted physical examinations and rendered 
appropriate diagnoses and opinions.  Addendums were added by 
two examiners in March 1997 and May 1997 in regards to the 
veteran's December 1996 examination.  An addendum was added 
by an examiner in March 2003 in regards to the veteran's 
December 1999 VA examination.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a personal hearing that was conducted before a hearing 
officer at the RO in November 1998.  Neither the veteran or 
his representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual background

The Board finds that for the sake of simplicity, and since 
the secondary service connection claims necessarily involve 
the medical history of the cervical spine disability for 
which the veteran seeks an increased rating, one common 
factual background will be provided.

As noted above, the veteran served on active duty from 
December 1962 to November 1964 and from November 1990 to 
September 1991.  The record reveals that the veteran 
fractured his cervical spine in 1974, between his two periods 
of active service.  Service medical records show that the 
veteran aggravated his cervical spine problem in January 1991 
while serving in Saudi Arabia.  

The veteran filed his initial claim of entitlement to service 
connection in October 1991.  The veteran's claim for service 
connection for a cervical spine disability was denied by the 
RO in rating decisions dated in December 1991 and July 1992 
under the old well-groundedness standard.  The veteran 
appealed to the Board.  In a March 1993 decision, the Board 
held that residuals of a compression fracture of the cervical 
spine with related arthritic changes were aggravated by the 
veteran's second period of active duty from November 1990 to 
September 1991.  The RO issued a rating decision in November 
1993 implementing the Board's grant of service connection for 
residuals of compression fracture of the cervical spine with 
related arthritic changes.  A ten percent disability rating 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The veteran filed a claim for an increased rating for his 
service-connected cervical spine disability in March 1996.  
At that time, the veteran also raised secondary service 
connection claims for shoulders, arms, knees and lower legs 
due to his service-connected neck condition.

Among the evidence submitted with the veteran's claim was a 
magnetic resonance imaging (MRI) study which was completed at 
the St. Louis VA Medical Center, John Cochran Division in 
November 1995.  The MRI showed a mild benign compression 
fracture of the C-6 vertebrae, with narrowing and possible 
partial fusion of the C4/C5 discs.  
 
During a VA orthopedic examination conducted in December 
1996, the veteran complained of pain in his shoulders, 
elbows, and knees, with some numbness and tingling in the 
knees as well.  The veteran stated that he had difficulty 
turning his neck while driving, and that his legs hurt while 
driving and sitting, causing him to rotate frequently to find 
a comfortable position.  Range of motion testing in the 
cervical spine showed the veteran resisting both flexion and 
extension.  Both flexion and extension were to 30 degrees, 
lateral flexion was to 30 degrees bilaterally with moderate 
pain and lateral rotation was to 45 degrees on the right and 
to 40 degrees on the left.  The examiner found nothing 
definite of the cervical spine other than a history of 
fracture.  X-rays of the cervical spine evidenced fusion of 
C4/C5; disc spaces were well-maintained and there were no 
significant arthritic changes.    

During a neurological examination conducted in the same 
month, the veteran complained of numbness below the knees and 
in his feet, which he stated were due to his neck problem.  
Physical examination revealed tenderness in the cervical 
spine.  Motor examination showed no extremity drift and 
strength in both extremities was normal; however, there was 
evidence of weakness in the right lower extremity.  Sensory 
testing revealed slight decreased sensation on the lower 
extremities bilaterally.  Deep tendon reflexes were present 
times three in both upper and lower extremities.  There was 
no significant ankle clonus.  The neurological examiner 
reported that the November 1995 MRI study was suggestive of 
cord injuries, but that the report was not available.  In 
making his diagnoses, the examiner noted the vertebral 
fracture of the veteran's cervical spine, and opined that it 
was "possible" that the fracture was causing problems in 
the veteran's shoulders.  He also diagnosed the veteran with 
lumbar radiculopathy and opined that it was "possible" that 
he may be having L-5 lumbar radiculopathy causing his lower 
extremity symptoms.  The examiner also stated to consider the 
possibility of myelopathy together with his old injuries, but 
that he needed to review a previous MRI taken of the 
veteran's cervical spine.

In an addendum to the December 1996 VA examination written in 
March 1997, an examiner diagnosed the veteran with cervical 
myelopathy associated with the veteran's physical activities 
during his time in Saudi Arabia.  This opinion was supported 
by another VA examiner who had examined the veteran in 
December 1996 in a second addendum authored in May 1997.  

In a June 1997 rating decision, the RO continued the 
veteran's 10 percent disability rating for his cervical spine 
disability and denied his secondary service connection 
claims.  The veteran initiated an appeal of the decision.

A treatment record from the Poplar Bluff VA medical center 
dated in January 1998 showed the veteran's cervical spinal 
movements were restricted but not compromised to any great 
extent.  No paraspinal spasm of the muscles was noted.  
Another record dated in March 1998 noted that the veteran's 
"right arm and shoulder are affected because of muscle spasm 
associated with this cervical disc condition."

The veteran presented for an orthopedic examination in April 
1998, complaining of chronic pain, weakness and stiffness to 
the cervical spine region, worsening in the evening and 
causing him to take about one hundred sick days over the past 
five years.  Range of motion testing in the cervical spine 
showed a forward flexion to 15 degrees, backward extension to 
25 degrees, right and left lateral flexion to 30 degree and 
rotation left to right to 15 degrees.  The examiner noted 
muscular spasms on motion in the cervical spine area that 
extended into the trapezoid bilaterally, causing reduced 
range of motion and muscular pain.  There was tenderness in 
the area of spasms.  There was no postural abnormality or 
fixed deformity, and the veteran was well-developed 
bilaterally in terms of musculature of the back.  X-rays of 
the cervical spine showed effusion noted to the C4/C5 with 
slight reversal of the cervical curvature.  The diagnosis was 
fusion to the C4/C5 with chronic muscular spasms and no 
significant osteoarthritis. 

During a neurological examination conducted in May 1998, 
motor examination revealed no upper extremity drift and 
strength 5/5 in both upper and lower extremities that was 
symmetrical.  There was "give-away" type of weakness in his 
right lower extremity.  Tone was normal and there was no 
muscular atrophy.  Sensory examination revealed slightly 
decreased sensation in both lower extremities.  The examiner 
noted decreased sensation in the median nerve distribution 
that was somewhat inconsistent.  Deep tendon reflexes were 3+ 
in both upper and lower extremities and there was no ankle 
clonus.  Gait was normal and the veteran was able to tandem 
walk.  The examiner's diagnosis was chronic neck pain.

Based on the April 1998 and May 1998 VA examination results, 
the RO increased the veteran's residuals of compression 
fracture of the cervical spine with related arthritic changes 
and myelopathy to 20 percent disabling under Diagnostic Codes 
5290-5293 in a July 1998 rating decision.  

The veteran appeared for a personal hearing in November 1998 
before a RO hearing officer, where he testified that the 
problems with his shoulders, arms, knees and legs did not 
exist prior to his cervical spine disability and affecting 
his ability to function on a daily basis.

The veteran presented for an orthopedic examination in June 
1999, complaining of stiffness and general joint pain, 
especially in the cervical spine area.  He stated he had 
missed approximately one month of work out of the past six 
months due to illness.  The examiner noted curvature of the 
cervical spine upon visualization.  Range of motion testing 
revealed the following: forward flexion to 15 degrees, 
backward extension to 20 degrees, left and right lateral 
flexion to 25 degrees and left and right rotation to 15 
degrees.  Spasms and pain were noted with any type of 
palpation to the paravertebral areas into the trapezoid 
areas.  X-rays of the cervical spine were unchanged from 
previous X-rays and noted fusion to C-4 and C-5.  Motor 
examination revealed 5/5 strength in both upper and lower 
extremities that was symmetrical bilaterally.  There were 
multiple trigger points over the shoulders, back, arms and 
legs.  The examiner diagnosed the veteran with myelopathy, 
with significantly increased reflexes in both the upper and 
lower extremities, that the examiner opined was most likely 
caused by his cervical spine injuries prior to joining the 
service.  He stated there was no significant weakness of the 
upper and lower extremities, but that shoulder and arm pain 
may have been caused by cervical spine injuries.  

A peripheral nerve examination conducted in December 1999 
revealed tenderness in the cervical spine but no trigger 
points.  Sensory examination revealed subjectively decreased 
touch and pinprick on the lateral side of both legs.  
However, temperature sensation was normal.  Deep tendon 
reflexes revealed no ankle clonus.  The veteran's gait was 
normal and he was able to tandem walk.  The impression was 
cervical myelopathy most likely caused by cervical spine 
fracture and possible cord compression; however, strength was 
symmetrical in both upper and lower extremities.  The 
examiner then opined that the veteran's neck pain and right 
shoulder pain was caused by the cervical fracture and the 
veteran's arm, knee and lower leg pain was caused by the 
cervical myelopathy.  The peripheral nerve examiner from 
December 1999 issued an addendum to his examination in March 
2003.  He opined that the veteran's complaints of pain in his 
lower legs and knees were not a result of the cervical 
myelopathy.  

A separate joints examination conducted in January 2000 
revealed that the veteran could flex his cervical spine chin 
to his chest, extend to 30 degrees and lateral rotate to 30 
degrees on either side.  Lateral bending was to 10 degrees on 
the left and 20 degrees on the right.  In regards to the 
veteran's complaints concerning his upper and lower 
extremities, the examiner opined that there was no 
relationship of such to the veteran's cervical spine 
disability.  The examiner also stated that the veteran's 
fibromyalgia and costochondritis bore no relationship to the 
veteran's cervical spine injury.  

In a May 2000 rating decision, the RO granted service 
connection for the veteran's right shoulder disability and 
assigned a 20 percent disability rating therefor.  [As has 
been discussed in the Introduction, that part of the 
veteran's appeal has been dealt with.]  The remainder of the 
secondary service connection claims were denied.  The  
previously assigned 20 percent disability rating for the 
cervical spine disability was confirmed and continued.  
 
A MRI study of the cervical spine conducted at the Poplar 
Springs VA medical center in December 2003 revealed 
degenerative arthritis and partial blocked cervical vertebra 
at C-4/C-5.  There were no definite signs of disc herniation 
or bony spinal stenosis.  X-rays, also taken in December 
2003, showed narrowing of the C4/C5 disc space, degenerative 
arthritis and generalized osteopenia.

The veteran complained of neck and left shoulder pain during 
his August 2004 VA orthopedic examination.  Range of motion 
testing of the cervical spine revealed forward flexion to 35 
and backward extension to 10 degrees, and lateral flexion was 
to 40 degrees bilaterally.  The impression was cervical 
myelopathy.  Diagnoses of musculature pain secondary to neck 
on the left side and mild degenerative joint disease of the 
left shoulder were made.  The examiner stated that the 
veteran's muscular pain noted in the left scapula was 
secondary to the cervical spine injury, but the degenerative 
arthritis of the left shoulder was not related to the 
service-connected cervical spine injury. 

1.  Entitlement to service connection for a bilateral arm 
disorder, claimed as secondary to a service-connected 
cervical spine disability.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a service-connected 
cervical spine disability.

3.  Entitlement to service connection for a bilateral lower 
leg disorder, claimed as secondary to a service-connected 
cervical spine disability.

4.  Entitlement to service connection for degenerative joint 
disease of the left shoulder, claimed as secondary to a 
service-connected cervical spine disability.

Pertinent law and regulations

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Analysis

With respect to Wallin element (2), a service-connected 
disability, the veteran is service-connected for residuals of 
compression fracture of cervical spine with related arthritic 
changes and myelopathy.  Wallin element (2) is accordingly 
satisfied for all the secondary service connection claims.

With respect to Wallin element (1), current disability, even 
though there have been numerous physical and neurological 
examinations there is no competent medical evidence that the 
veteran currently has specifically diagnosed disabilities 
involving the bilateral arms, bilateral knees, or bilateral 
lower legs.  There are a number of notations in the medical 
records of reported pain in the veteran's lower extremities, 
bilateral arms and knees.  Some of these reports related this 
pain to the veteran's original spine injury, and others 
related to the veteran's resultant cervical myelopathy.  None 
of this evidence referred to any diagnosed disability of the 
lower extremities, bilateral arms or bilateral knees.  The 
veteran's perceived pain was specifically related to his 
service-connected cervical spine disability.  See, e.g., the 
June 1999 examination report.  

It is now well established that a symptom alone, such as 
pain, absent a finding of an underlying disorder, cannot be 
service connected.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

The veteran, in a June 1998 statement, pointed to a March 
1998 Poplar Bluff outpatient record which indicated that his 
right arm is affected by muscle spasm in his cervical spine.  
However, no diagnosis of a right arm disability was in fact 
made.  Once again, the veteran's perceived problem was 
related to the service-connected cervical spine disability, 
not any disability of the right arm. 

In short, the veteran's various complaints have been 
associated with the service-connected cervical spine 
disability, not to any other secondary disability.  There is 
no competent medical evidence to the contrary.  To the extent 
that the veteran himself is now claiming that he currently 
has disabilities specific to the bilateral arms, bilateral 
knees and bilateral lower legs, his opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2004).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of any diagnosed disability 
regarding the bilateral arms, bilateral knee and bilateral 
lower legs, service connection may not be granted.  Wallin 
element (1) has not been met, and the veteran's claims for 
secondary service connection for his bilateral arms, 
bilateral knees and bilateral lower extremities fail on that 
basis.

With respect to Wallin element (3), medical nexus, for the 
veteran's bilateral arms, bilateral knee, and bilateral lower 
legs, no competent medical nexus exists.  It is clear that in 
the absence of a current diagnosis of a disability in the 
bilateral arms, bilateral knees and bilateral lower legs, a 
medical nexus opinion would be an impossibility.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  

The Board is aware that the January 2000 VA joints examiner 
tentatively offered diagnoses of fibromyalgia and 
costochondritis to account for the veteran's upper and lower 
extremity complaints.  These diagnoses have not been 
subsequently confirmed and appear to fall within the realm of 
speculation on the examiner's part.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].

However, to the extent that current disability may be said to 
exist, the Board will address the matter of medical nexus.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide in the alternative].  The 
January 2000 VA examiner specifically indicated that the 
veteran's complaints had no relationship to his service-
connected cervical spine disability.  Thus, to the extent 
that any diagnosed disability exists (and as explained above 
the Board does not believe that this is so) the one physician 
who referred to such stated that  "the patient's complaints, 
including fibromyalgia and costochondritis, bear no 
relationship whatsoever to the patient's cervical spine 
injury."  Element (3) is accordingly not met. 

With respect to the veteran's left shoulder claim, there is 
evidence of degenerative joint disease of the left shoulder 
in the veteran's August 2004 VA examination.  Wallin element 
(1) has therefore been satisfied to that extent.  

The August 2004 VA examiner noted to muscular pain noted in 
the left scapula, which he stated was related to the cervical 
spine disability.  However, no left shoulder disability, 
other than arthritis was diagnosed.  As discussed above, pain 
alone may not be service connected.  See Sanchez-Benitez, 
supra.
With respect to critical Wallin element (3), the August 2004 
VA examiner specifically opined that the veteran's 
degenerative arthritis of the left shoulder was not related 
to the service-connected cervical spine injury.
  
To the extent that the veteran himself is attempting to 
provide a nexus between his claimed bilateral arm, bilateral 
knee, bilateral lower leg and left shoulder disabilities and 
his service-connected residuals of compression fracture of 
cervical spine with related arthritic changes and myelopathy 
his statements are not probative of a nexus.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  

Conclusion

In summary, in regards to the veteran's secondary service 
connection claims for his bilateral arms, bilateral knee and 
bilateral lower legs, Wallin elements (1) and (3) have not 
been met.  In regards to the veteran's secondary service 
connection claim for his left shoulder disability, Wallin 
element (3) has not been met.  For the reasons and bases 
which have been expressed above, the preponderance of the 
evidence is against these claims.  The benefits sought on 
appeal are accordingly denied.

Additional comment

The Board wishes to make it clear at this juncture that it 
does not dispute that the veteran may experience pain and 
other problems in his extremities.  As explained above, the 
medical evidence of record does not demonstrate that these 
are "stand alone" disabilities for which service connection 
may be granted.  Rather, as explained elsewhere in this 
decision, the medical evidence indicates that the veteran's 
upper extremity complaints are part and parcel of the 
service-connected cervical spine disability, in particular 
the myelopathy.  "'Myelopathy" is defined as 'a general term 
denoting functional disturbances and/or pathological changes 
in the spinal cord.' [Dorland's Illustrated Medical 
Dictionary 1405 (27th ed. 1988)] at 1088."  Kellar v. Brown, 
6 Vet. App. 157, 161 (1994).  The Board will take such 
pathology into account in evaluating the veteran's cervical 
spine rating below. 

5.  Entitlement to an increased disability rating for the 
veteran's service-connected residuals of compression fracture 
of cervical spine with related arthritic changes and 
myelopathy, currently evaluated as 20 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2004).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the September 2004 SSOC.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  Cf. 
Bernard, supra.    

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change. However, the former rating criteria 
may be applied prospectively, beyond the effective date of 
the new regulation.  See VAOPGCPREC 3-2000.

The relevant diagnostic code for rating arthritis, Diagnostic 
Codes 5003, has remained essentially unchanged.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint. 
As explained immediately above, under certain circumstances 
Diagnostic Code 5003 allows for rating under former 
Diagnostic Code 5290 or current Diagnostic Code 5242.  These 
will be discussed below.
 
(i.)  The former schedular criteria

The veteran's service-connected residuals of compression 
fracture of cervical spine with related arthritic changes and 
myelopathy has been evaluated by the RO under 38 C.F.R. 
§ 4.71a, former Diagnostic Codes 5290-5293 (2002)  See 38 
C.F.R. § 4.27 (2004) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]. 

Under Diagnostic Code 5285 [vertebra, fracture of, 
residuals], effective prior to September 26, 2003, the levels 
of disability were as follows:

A 100 percent disability was warranted with cord involvement, 
bedridden, or requiring long leg braces;

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

A 60 percent disability was warranted without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast);

In other cases, rate in accordance with definite limited 
motion or muscle spasm by adding a 10 percent rating for 
demonstrable deformity of vertebral body;

NOTE: Both under ankylosis and limited motion, rating should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to 
September 23, 2002).

Under Diagnostic Code 5290, effective prior to September 26, 
2003, severe limitation of motion of the cervical spine 
warranted a 30 percent rating, moderate limitation of motion 
of the cervical spine warranted a 20 percent rating and 
slight limitation of motion of the cervical spine warranted a 
10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2004).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2004).

For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe invertebral disc syndrome, with 
recurrent attacks with intermittent relief, a 20 percent 
rating was warranted for moderate invertebral disc syndrome 
with recurrent attacks, and a 10 percent rating was warranted 
for mild intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than 6 weeks during 
the past 12 months warrant a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 2002 
to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5235 [vertebral fracture or 
dislocation] and current Diagnostic Code 5242 [degenerative 
arthritis of the spine].


A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months;

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of 40 at 
least 4 weeks but less than 6 weeks during the past 12 
months;

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of 20 at 
least 2 weeks but less than 4 weeks during the past 12 
months;

A 10 percent disability rating is warranted with 
incapacitating episodes having a total duration of 10 at 
least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

The Board additionally observes that, particularly when a 
disability is rated by analogy, its inquiry is not 
necessarily limited to the confines of the schedular 
criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Analysis

The veteran seeks an increased disability rating for his 
service-connected residuals of compression fracture of the 
cervical spine with related arthritic changes and myelopathy, 
which is currently evaluated as 20 percent disabling under 
Diagnostic Code 5243.  His present complaints include muscle 
spasms and painful flare-ups that interfere with his work 
schedule.



Mittleider concerns

The evidence of record shows that the veteran has 
psychological symptoms, including anxiety and depression, 
that may account for some of the veteran's complaints of 
pain.  A March 2004 VA psychiatric progress note diagnosed 
the veteran with "pain disorder with physical and 
psychological factors."  

The veteran is service connected for post-traumatic stress 
disorder.  However, as has been noted in the Introduction, 
service connection for generalized anxiety disorder has been 
denied.  

The Board is of course aware of VA's anti-pyramiding 
provision, 38 C.F.R. § 4.14 [the evaluation of the same 
disability under various diagnoses is to be avoided].  
However, there is no medical evidence that indicates that the 
veteran's sole cause of pain is psychological in nature.  
Under the circumstances here presented, it appears to be 
impossible to separate the physical and psychogenic 
complaints.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  The veteran's complaints 
of pain will (to the extent described in the following 
paragraph) be considered in evaluating his cervical spine 
disability.

The Board notes that the December 1999 VA peripheral nerve 
examiner initially attributed the veteran's knee and lower 
leg pain to cervical myelopathy; however, in his March 2003 
addendum, he indicated upon further examination that the 
veteran's lower leg and knee complaints were not attributed 
to his cervical myelopathy.  There is no objective medical 
evidence to the contrary.  To the extent that the veteran 
believes that his lower extremity complaints are related to 
his cervical spine disability, his lay opinion is entitled to 
no weight of probative value.  See Espiritu and Voerth, both 
supra.  Therefore, for rating purposes, the veteran's 
complaints in his knees and lower legs will not be 
considered; his upper extremity complaints, which have been 
medically associated with his service-connected myelopathy, 
will be considered for rating purposes. 

Assignment of diagnostic code

The July 1997 VA rating decision characterized the veteran's 
disability as residuals of compression fracture of cervical 
spine with related arthritic changes and myelopathy, and 
rated such under Diagnostic Code 5293 (which correlates to 
current Diagnostic Code 5243).  The most recent rating 
decision by the RO in June 2004 concerning a different matter 
indicated that the veteran's cervical spine disability was 
rated under the new code for intervertebral disc syndrome,  
Diagnostic Code 5243.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence, and for reasons stated 
immediately below, the Board feels that rating the veteran by 
analogy to intervertebral disc syndrome is appropriate, in 
order to account for the veteran's cervical myelopathy.  

(i.)  The former schedular criteria

Considering the veteran's cervical spine symptomatology under 
Diagnostic Code 5285 for residuals of a vertebral fracture, 
it is possible to get the veteran two separate ratings: one 
10 percent rating for demonstrable deformity of the vertebral 
body, which has been demonstrated by X-ray evidence in April 
1998 showing slight reversal of the cervical curvature 
[confirmed by the June 1999 VA examiner]; and another rating 
for limitation of motion under Diagnostic Code 5290, which 
would most likely be 20 percent for moderate disability based 
on the veteran's demonstrated cervical spine motion.  The 
veteran would not be entitled to a 60 percent rating under 
Diagnostic Code 5285, as such a rating requires evidence of 
abnormal mobility requiring neck brace (jury mast), or a 
showing of spinal cord involvement, and that the veteran is 
bedridden or requiring long leg braces for the 100 percent 
level.  There is no medical evidence of record showing 
abnormal mobility of the spine, or that the veteran requires 
a neck brace; nor does the veteran so contend.  There is 
similarly no evidence of spinal cord involvement, the use of 
leg braces or that the veteran is bedridden.  

The Board observes in passing that a December 1996 examiner 
commented on a November 1995 MRI study that was "suggestive 
of cord injuries," but such was never confirmed on 
subsequent VA neurological examinations, and spinal cord 
injuries have never been diagnosed.   Myelopathy, which as 
defined by the Court involves abnormal functioning of the 
spinal cord, has been recognized by VA as part of the 
service-connected disability, and is productive of 
neurological symptomatology such as pain.  Such 
symptomatology, in the judgment of the Board, is more 
appropriately addressed under former Diagnostic Code 5293.

In any event, rating the veteran under the former Diagnostic 
Codes 5285-5290 warrants a 10 percent rating for demonstrable 
deformity and no more than a 20 percent rating for limitation 
of motion, for a combined rating of 30 percent.

In short, consideration of the veteran's neurological 
symptomatology is best done under former Diagnostic Code 
5293, effective prior to September 23, 2002, which  as 
discussed above provides a 60 percent rating for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

The evidence of record has shown consistent demonstrable 
muscle spasm over the years during VA examinations.  
Consideration of muscle spasm, along with the veteran's 
cervical myelopathy affecting his upper extremities, brings 
the veteran's disability into at least the 40 percent 
disability range and therefore allows for a higher disability 
rating than the veteran would receive under Diagnostic Codes 
5285-5290.

Therefore, it would be more advantageous to rate the veteran 
under former Diagnostic Code 5293, as opposed to a rating 
under Diagnostic Codes 5285-5290.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all cervical 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2004).  Thus, the 
veteran's service-connected cervical spine disability could 
be rated using the General Rating Formula for Diseases and 
Injuries of the Spine based on Vertebral fracture (Diagnostic 
Code 5235) or degenerative arthritis of the spine (Diagnostic 
Code 5242), which encompasses limitation of motion.  In this 
case, however, the Board does not believe that the General 
Rating Formula should be applied.  The Board finds that the 
former version of the regulations is more favorable to the 
veteran, as under the more objective criteria of the General 
Rating Formula, he would be entitled to no more than his 
current 20 percent disability rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, which encompasses the same 
criteria under Diagnostic Code 5293 effective September 23, 
2002 to September 25, 2003, there is no medical evidence of 
record of physician-prescribed bed rest or a period of acute 
signs and symptoms requiring treatment by a physician to all 
for a rating under this formula.
As former Diagnostic Code 5293 is the most advantageous to 
the veteran and applicable to his symptomatology, and 
considering that only the former version of the regulations 
can be applied to the entire period on appeal, the Board 
finds that the veteran is most appropriately rated under the 
former Diagnostic Code 5293. 
 
Schedular rating

As discussed in the law and regulations section above, under 
the former version of the rating schedule, to warrant a 60 
percent disability rating on the basis of intervertebral disc 
syndrome, the evidence must show pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.  Sixty percent is the 
maximum disability rating under Diagnostic Code 5293.

The December 1999 examiner opined that the veteran's cervical 
myelopathy was not causing any significant problems because 
of his normal gait and ability to tandem walk.  However, as 
discussed above the veteran's lower extremity complaints have 
not been medically associated with his cervical spine 
disability, so the board places little weight of probative 
value on this assessment.

Other competent medical evidence of record demonstrates the 
presence of significant neurological symptoms in the upper 
extremities as a result of the veteran's cervical myelopathy.  
The veteran has been diagnosed with cervical myelopathy 
numerous times by VA examiners, including  in March 1997, 
June 1999, December 1999 and August 2004.  

The veteran's neurological symptomatology consists of 
objective evidence of muscle spasms on motion that cause 
pain, demonstrated on all VA examination except for one 
conducted in January 1998; and significantly increased 
reflexes in the upper extremities, causing shoulder and arm 
pain, noted on a January 1998 outpatient record and 
demonstrated in an orthopedic examination in June 1999.  The 
June 1999 VA neurological examiner found multiple trigger 
points over the shoulders, back and arms.  

Overall, the Board finds that the level of symptomatology set 
forth in Diagnostic Code 5293 for a 60 percent level are 
shown by the medical evidence.  There has been consistent 
objective evidence of muscle spasms and pain throughout eight 
years of VA examinations.  The veteran's reflexes are higher 
than normal in the upper extremities, and he has multiple 
trigger points.  Although no symptoms such as loss of 
strength or any upper extremity drift or weakness in regards 
to the veteran's upper extremities has been shown, the Board 
feels that the veteran's neurological symptomatology, to 
include objective evidence of  muscle spasms and pain, is 
significant enough to warrant an increased rating under the 
former schedular criteria.  In short, according to the 
medical evidence of record, there are neurological symptoms 
of the type and degree contemplated under Diagnostic Code 
5293 for a 60 percent rating. 

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 (2004) is warranted 
in order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca, supra.

With respect to the veteran's cervical spine disability, 
however, the Board would point out that because the veteran 
is now in receipt of a rating greater than the highest 
schedular evaluation for limitation of motion of the cervical 
spine under both the former and current criteria, and a 
higher rating for such requires ankylosis of the spine, the 
provisions of 38 C.R.R. §§ 4.40, 4.45 are not for 
application.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the March 1998 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's cervical spine disability.  The VA examiners 
did not indicate that the veteran's cervical spine disability 
is in any way out of the ordinary clinically.  There also is 
no evidence of hospitalization for cervical spine complaints, 
either in the recent or the remote past.  

With respect to interference with employment, the veteran is 
employed for a city as a truck driver/mechanic.  He complains 
that his cervical spine disability symptomatology is 
exacerbated by having to sit for long periods of time in 
trucks, causing him to rotate positions frequently.  The 
veteran stated during the August 2004 VA examination that he 
recently took early retirement; he also indicated, however, 
that he had to take off three months of work due to an 
automobile accident in 2002.  No mention of missing work due 
to his cervical spine disability was made at that time.  
Previously, in June 1999 he indicated that he missed one 
month out of the previous six secondary to illness; however, 
there is no indication that the veteran's illness concerned 
his cervical spine, and the medical evidence of record does 
not support this.  

The Board does not doubt that the veteran's cervical spine 
problems cause him discomfort; however, there is no 
indication in the evidence that the veteran's cervical spine 
problems would markedly interfere with his ability to work 
beyond the level which is contemplated by the 60 percent 
rating now assigned by the Board.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's residuals of compression fracture 
of cervical spine with related arthritic changes and 
myelopathy.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 60 percent disability rating is 
appropriate.  The benefit sought on appeal is allowed.  


ORDER

Entitlement to service connection for a bilateral arm 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral lower leg 
disability is denied.

Entitlement to service connection for degenerative joint 
disease of the left shoulder is denied.

Entitlement to an increased evaluation of 60 percent for 
residuals of compression fracture of cervical spine with 
related arthritic changes and myelopathy is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


